DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 26-45 are allowable. The restriction requirement, as set forth in the Office action mailed on 10/09/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
s 26-45 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claims 26 and 38, the prior art of record does not disclose or render obvious the light beam assembly or method wherein said first cluster having an initial first etendue, and a second two-dimensional cluster of laser illumination sources arranged to provide a second cluster of light beams comprising a multiple of individual second light beams neighboring each other in a two-dimensional distribution, said second cluster having an initial second etendue, the first and second two-dimensional clusters of light beams each comprising a single color, wherein the initial first etendue is different from the initial second etendue, and means for changing the direction of said first cluster and/or said second cluster of light beams; wherein said laser illumination sources are arranged so that a total etendue of the first cluster of light beams having the initial first etendue is substantially equal to a total etendue of the second cluster of light beams having the initial second etendue; and wherein the means for changing the direction comprise a mirror system and are arranged so that the clusters of light beams are brought into a combined cluster light beam having substantially the same etendue as the maximum of said initial first etendue and said initial second etendue.
The closest prior art of record, Tian (United States Patent Application Publication 2015/0177523), discloses a multiple of individual first light beams neighboring each other in a two-dimensional distribution (see the rear group of 16 light sources 41 which emit light reflected by 44 in fig.4), said first cluster having an initial first etendue (see the rear group of 16 light sources 41 which emit light reflected by 44 in fig.4), and a second 
Furthermore, it would not have been obvious to modify Tian to meet the limitations of claims 26 and 38 without relying on applicant’s disclosure, thus constituting improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY L BROOKS/Examiner, Art Unit 2882